Citation Nr: 1717594	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to February 28, 2013, and in excess of 70 percent from February 28, 2013.

2.  Entitlement to an initial compensable rating for right thigh limitation of flexion.

3.  Entitlement to an initial compensable rating for right thigh limitation of abduction.

4.  Entitlement to a compensable rating prior to February 26, 2013 for right thigh femur fracture, and in excess of 10 percent from February 26, 2013.

5.  Entitlement to a compensable rating prior to October 1, 2012 for right thigh gunshot wound scars, and in excess of 10 percent from October 1, 2012.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1972 and from January 1977 to September 1978.

This case comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The claims of entitlement to an initial compensable rating for right thigh limitation of flexion and abduction, entitlement to a compensable rating prior to February 26, 2013 for right thigh femur fracture, and in excess of 10 percent from February 26, 2013, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 28, 2013, the Veteran's PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From February 28, 2013, the Veteran's PTSD has been productive of no more than occupational and social impairment with deficiencies in most areas.

3.  The Veteran's two right thigh scars are painful to palpation but are not deep or unstable and do not result in any limitation of function of any affected part.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD prior to February 28, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial staged rating in excess of 70 percent for PTSD from February 28, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a rating of 10 percent prior to October 1, 2012 for right thigh gunshot wound scars have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2016).

4.  The criteria for a rating in excess of 10 percent for right thigh gunshot wound scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7800-7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by RO letter dated in October 2011.

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records and private medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures.  [age alone] Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

PTSD

Diagnostic Code 9411 addresses PTSD.  Under that code, a 30 percent rating will be assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating for PTSD is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2015).  The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to his PTSD.  

GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is able to function "pretty well," and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV [Diagnostic and Statistical Manual of Mental Disorders, 4th ed.].

Before undertaking analysis, it is notable that the Veteran is service-connected for PTSD, but not for disorders such as alcohol and drug abuse, which have also been diagnosed.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).

An April 2012 rating decision granted the Veteran service connection for PTSD and assigned a 30 percent rating, effective September 9, 2011.  In April 2014 the RO increased the rating to 70 percent, effective February 28, 2013.

Initial rating in excess of 30 percent for PTSD prior to February 28, 2013

At a November 2011 VA (QTC) psychiatric examination the Veteran reported current symptoms of sleep disturbance and anger problems, characterized as mild and episodic.  The Veteran indicated that he had trouble sleeping for years.  He had no history of violent behavior or suicide attempts.  He was taking Citalopram with a good response and no side effects.  He had also been taking Ambien.  He had a good relationship with his mother but had not talked to his sister in over 25 years.  The Veteran's relationship with his 4th wife of 30 years was described as great.  The Veteran had children from his different relationships and indicated that he was closest with a daughter from his third marriage, and had adopted her 16 year old son when he was 2.  He believed that some of his children stayed away from his because of his temper and alcohol abuse.  He was currently self-employed as a bail bondsman for 13 years.  He was no longer abusing alcohol and cocaine and had not taken the substances for 4 years.  Examination revealed that appearance, hygiene, and behavior were appropriate.  Affect, mood, speech, communication, and concentration were within normal limits.  Panic attacks and obsessive-compulsive behavior were absent, and there was no history or observations of delusions, or hallucinations.  There was no slowness of thought, confusion, or impaired judgment, and abstract thinking was normal.  Memory was within normal limits, and suicidal and homicidal ideation were absent.  Diagnoses included chronic PTSD, with Alcohol Dependence and Cocaine Dependence noted to be in sustained remission.  The GAF was 65-70.  There was occupational and social impairment due to mild transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Disturbance of motivation and mood and chronic sleep impairment were noted.  The examiner recommended follow-up treatment and continued medication monitoring.  The Veteran did not appear to pose any threat of danger or injury to self or others. 

While the evidence of record for this time period does show some disturbances of motivation and mood, the evidence indicates, at most, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the Board observes that the November 2011 VA examiner specifically noted that the Veteran's PTSD produced only occupational and social impairment due to mild transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  Although the Veteran reported a lack of relationship with some of his children and relatives, he has remained married for 30 some years in a relationship described as great.  The Veteran did not report, and the evidence did not show, any panic attacks, and nothing approaching abnormal speech, understanding, memory, thinking, or judgment has been demonstrated or even asserted.  The Board also observes that the Veteran's GAF scores for this period was 65-70, which tends to reflect just mild difficulty in occupational and social functioning.  For these reasons, a rating of in excess of 30 percent for PTSD prior to February 28, 2013, is not warranted.

Rating in excess of 70 for PTSD from February 28, 2013.

At a February 2013 VA (QTC) psychiatric examination it was noted that the Veteran had repetitive nightmares, startle reactions, hypervigilance, avoidance of reminders of his service, and extreme isolation due to his PTSD.  The Veteran had been married five times and was not married at the time of the examination.  He had no relationship with any of his children but did have a good relationship with his mother.  He had not seen his one sister in 30 years.  He was taking Sertraline twice daily and Citalopram in the morning.  He also took Trazodone to aid in sleeping.  He was not currently undergoing psychotherapy and continued to abuse alcohol from time to time.  When he would be alone for a while he would become depressed and start thinking obsessively, and this would send him out on an alcoholic binge for several days.  He was likely to become explosive and this had caused the end of all five of his marriages.  He continued to have nightmares (one repetitive), startle reactions, hypervigilance (especially in public), and crowd avoidance.  The examiner described the Veteran's PTSD as being productive of occupational and social impairment with reduced reliability and productivity.  PTSD symptoms were noted to be depressed mood, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control.  The Veteran did not appear to pose any threat of danger or injury to self or others.  The Veteran was assigned a GAF score of 55.

The evidence from February 28, 2013, does not indicate that the Veteran has symptoms due to PTSD such as gross impairment in thought processes or communication.  No formal speech or cognitive disorder related to PTSD has been suggested.  Acts of violence to others have not been noted, and there has been nothing resembling a pattern of grossly inappropriate behavior.  Further, disorientation to time or place, or memory loss for names of close relatives due to PTSD, or just minimal hygiene, has not been shown.  The Veteran has had significant relationship problems but has maintained a relationship with his mother.  No delusions or hallucinations have been suggested.  The Board observes that the Veteran's GAF scores for this period was 55, which tends to reflect just moderate difficulty in occupational and social functioning.  For these reasons, a rating of in excess of 70 percent for PTSD from February 28, 2013, is not warranted.

Right thigh gunshot wound scars

A June 2006 rating decision granted the Veteran service connection for right thigh gunshot wound scars and assigned a noncompensable rating, effective February 28, 2006.  In April 2014 the RO increased the rating to 10 percent, effective October 1, 2012.

At an October 2011 VA examination (QTC) the Veteran's scar was described as linear and measuring 11 cm by 2.5 cm on the "right thigh anterior lateral."  The scar was not productive of any limitation  of function.

In an October 2012 letter the Veteran's private physician indicated that the Veteran had a well-healed scar in the right anterolateral aspect of his right thigh that was tender to palpation.  

At a February 2013 VA (QTC) scars examination the Veteran stated that his two right thigh scars were painful to the touch and cold.  The scars were not unstable.  The right lower extremity scars were described as linear and were 4.5 cm and 7.0 cm in length.  The right thigh scars did not result in any limitation of function and were not disfiguring.

Under Diagnostic Code 7801, a 10 percent rating is warranted for scars that are deep and nonlinear in an area or areas exceeding 6 square inches (39 square centimeters).  Under Diagnostic Code 7802, a 10 percent rating is warranted for scars that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Three or four scars that are unstable or painful warrants a 20 percent rating.  Under Diagnostic Code 7805, any other scars, including linear scars, are to rated based on any disabling effect(s).

Analysis

A review of the Veteran's private physician's October 2012 letter appears to indicate that the Veteran has had painful right thigh scars through the appeal period.  As such, a rating of 10 percent prior to October 1, 2012, is warranted.

The Veteran's right hip scars are not deep, and consideration under Diagnostic Codes 7801 is not warranted, and consideration under Diagnostic Code 7802 is of no benefit to the Veteran as the maximum rating allowed under that diagnostic code is 10 percent.  As the Veteran's service-connected right thigh scar disability does not involve three or more scars, a rating in excess of 10 percent at any time during the appeal period is not warranted under Diagnostic Code 7804.  As for Diagnostic Code 7805, there are no disabling effects to be considered.

In sum, a rating of 10 percent prior to October 1, 2012 for right thigh gunshot wound scars is warranted, and a rating in excess of 10 percent at any time during the appeal period is not warranted.

The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning PTSD and his right thigh scars.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disabilities on appeal have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  Therefore, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's PTSD and right thigh scars are so unusual or exceptional in nature as to make the schedular rating inadequate.  The PTSD has been rated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by the service-connected PTSD.  In addition, the Veteran's symptoms such as sleep impairment and mood disturbances are specifically enumerated under the applicable Diagnostic Code.  In the same manner, the Veteran's right thigh scar pain is specifically enumerated under the applicable Diagnostic Code.  There is simply no allegation that the Veteran's disabilities are unique or unusual in any way.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating for PTSD in excess of 30 percent prior to February 28, 2013, is denied.

An initial staged rating for PTSD in excess of 70 percent from February 28, 2013, is denied.

A rating of 10 percent prior to October 1, 2012 for right thigh gunshot wound scars is granted, subject to the applicable law governing the award of monetary benefits.

A rating in excess of 10 percent for right thigh gunshot wound scars is denied.


REMAND

As for the claims of entitlement to an initial compensable rating for right thigh limitation of flexion and abduction, entitlement to a compensable rating prior to February 26, 2013 for right thigh femur fracture, and in excess of 10 percent from February 26, 2013, although VA examinations for those disabilities have been conducted, recent case law renders those examinations inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (providing that regulations require joint examinations test for pain on active and passive motion and in weight-bearing and non-weight-bearing).  In particular, it appears that specific test results were not disclosed with passive motion and with and without weight bearing.  Accordingly, the Veteran should be afforded another VA examination.

At his February 2013 VA PTSD examination the Veteran essentially indicated that he was no longer able to work as a bail bondsmen due to his PTSD symptoms.  A claim for TDIU is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has essentially asserted that he has been unable to work due to his service-connected PTSD.  As such, TDIU must be adjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU.

2.  Obtain all VA medical records pertaining to treatment of the Veteran dated since October 16, 2015 and associate them with the record.

3.  Provide the Veteran with an appropriate examination to determine the severity of the service-connected right thigh limitation of flexion and abduction and right thigh femur fracture disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaires.  Additionally, the examiner must test the range of the right thigh motion in active and passive motion and in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, including entitlement to a TDIU.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


